

 S256 ENR: To amend Public Law 93–435 with respect to the Northern Mariana Islands, providing parity with Guam, the Virgin Islands, and American Samoa. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 256IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend Public Law 93–435 with respect to
		  the Northern Mariana Islands, providing parity with Guam, the Virgin Islands,
		  and American Samoa. 1.Amendment(a)In generalThe first section and section 2 of Public
			 Law 93–435 (48 U.S.C. 1705, 1706) are amended by inserting the
			 Commonwealth of the Northern Mariana Islands, after
			 Guam, each place it appears.(b)References to date of
			 enactmentFor the purposes of
			 the amendment made by subsection (a), each reference in Public Law 93–435 to
			 the date of enactment shall be considered to be a reference to
			 the date of the enactment of this section.2.Adjustment of scheduled wage increases in
			 the commonwealth of the northern mariana islandsSection 8103(b)(1)(B) of the Fair Minimum
			 Wage Act of 2007 (29 U.S.C. 206 note; Public Law 110–28) is amended by striking
			 2011 and inserting 2011, 2013, and 2015.Speaker of the House of RepresentativesVice President of the United States and President of the Senate